Citation Nr: 1230978	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  11-19 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease, to include on a secondary basis.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.

(Service connection for a gastrointestinal disability (other than gastroesophageal reflux disease, hiatal hernia, and diverticulosis) to include duodenal ulcer, rectal polyps, gastroenteritis, hemorrhoids, irritable bowel syndrome, and an initial evaluation in excess of 30 percent for gastroesophageal reflux disease with hiatal hernia and diverticulosis are considered in a separate Board decision.)


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to December 1963.

This matter arises to the Board of Veterans' Appeals (Board) from September 2010 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The September 2010 rating decision denied entitlement to a total rating based on individual unemployability due to service-connected disability (hereinafter: TDIU).  The June 2011 rating decision denied service connection for chronic obstructive pulmonary disease.

In July 2008, the Veteran appointed a private attorney to represent him with respect to all matters then before VA.  The appointment of a private attorney revoked a previous power of attorney executed in favor of Disabled American Veterans.  Additional issues have arisen to the Board since July 2008.  In statements dated in October 2010 and May 2012, the private attorney declined to represent the Veteran with respect to recently-appealed issues addressed herein, but has continued representing the Veteran on other issues, which the Board has adjudicated in a separate decision under docket number 99-08 935.  In February 2012, the Board remanded this appeal to offer the Veteran an opportunity to appoint a representative for the more recently appealed issues.  The Veteran failed to return the VA form that was supplied to him in March 2012 for that purpose.  Thus, he remains unrepresented in this appeal.

The issue of entitlement to direct service connection for an acquired psychiatric disability been raised by the Veteran, but has not been adjudicated.  The Board's February 2012 decision, which denied service connection for a psychiatric disability claimed secondary to service-connected nicotine dependence, referred this direct service connection claim for action.  As no action has yet been taken, it is again referred to the RO for action.  Moreover, during a September 2011 videoconference hearing before the undersigned Veterans Law Judge, the Veteran testified that a VA-issued document in his possession reflects that service-connection has already been established for "brain syndrome" and rated zero percent.  The Board's review of the record has produced no such VA document.  This matter is also referred to the RO for resolution and clarification, as it could affect the claim for service connection for an acquired psychiatric disability.

Entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection is in effect for nicotine dependence.

2.  A claim for service connection for chronic obstructive pulmonary disease, claimed due to service-connected nicotine dependence, was received in April 2011. 


CONCLUSION OF LAW

Service connection for chronic obstructive pulmonary disease, secondary to service-connected nicotine dependence, is barred by law.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

The Board has previously remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA out-patient treatment reports, Social Security Administration (SSA) records, and private medical reports.  The claimant was provided a hearing before the undersigned Veterans Law Judge.  The claimant was afforded VA medical examinations.  The claimant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Service Connection for Chronic Obstructive Pulmonary Disease 

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  However, 38 U.S.C.A. § 1103 specifically bars service connection for any disability caused by the use of tobacco products during active service.  Moreover, 38 C.F.R. § 3.300 (c) specifically bars secondary service connection claims due to tobacco use if the secondary service connection claim is received on or after June 9, 1998.  See Kane v. Principi, 17 Vet. App. 97, 102 (2003) (where the secondary service connection claim (for the cause of death) was received after the delimiting date, it was without merit). 

The Veteran's service treatment reports reflect no respiratory complaint, except for rhinitis, for which service connection has been granted.  His lungs were normal at separation; however, there is no report of medical history questionnaire of record on which he might have reported a relevant symptom at the time of separation.

In April 2011, the Veteran requested service connection for chronic obstructive pulmonary disease.  He reasoned that it should be related to his service-connected nicotine dependence disability.  

In September 2011, the Veteran testified before the undersigned Veterans Law Judge that chronic obstructive pulmonary disease was found in October 2010.  He testified that he began smoking cigarettes during basic training.  He testified that he believes that nicotine dependence caused chronic obstructive pulmonary disease.  He submitted medical articles that discuss the relationship between smoking and chronic obstructive pulmonary disease.

Although the claim for service connection for nicotine dependence was received prior to June 9, 1998, and was granted based on evidence of nicotine-dependence during active service, a claim for secondary service connection for chronic obstructive pulmonary disease, due to nicotine dependence, was not received on or prior to June 9, 1998.  It was received in April 2011.  Thus, the recently submitted claim for service connection for chronic obstructive pulmonary disease, secondary to service-connected nicotine dependence, is barred by law.  38 C.F.R. § 3.300 (c); Kane, supra. 

Moreover, the record reflects that chronic obstructive pulmonary disease arose in 2010, several decades after active military service, and there is no evidence to support direct service connection for chronic obstructive pulmonary disease, nor has the Veteran alleged that chronic obstructive pulmonary disease could be directly linked to active service. 

In a case such as this one, where the law and not the evidence is dispositive, the claim should be denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  38 U.S.C.A. § 7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay testimony is competent with respect to reporting that a contemporaneous medical diagnosis of chronic obstructive pulmonary disease had been made in 2010, and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  See also Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for chronic obstructive pulmonary disease due to nicotine dependence is therefore denied.  


ORDER

Service connection for chronic obstructive pulmonary disease, claimed secondary to service-connected nicotine dependence, is denied.



REMAND

The Veteran claims that service-connected disabilities preclude obtaining and retaining substantially gainful employment.  In a separate decision, the Board has remanded a claim for service connection for a gastrointestinal disability (other than gastroesophageal reflux disease, hiatal hernia, and diverticulosis), including gastric ulcer, hemorrhoids, gastroenteritis, rectal polyps, and irritable bowel syndrome, to the RO for development.  The RO is the appropriate agency to develop that claim because the Veteran has private attorney representation for that claim.  Because a service connection claim remains pending before the RO, it would premature for the Board to adjudicate the TDIU claim.  Harris v. Derwinski, 1 Vet.App. 180 (1991) (where the TDIU claim was "inextricably intertwined" with another claim which was undecided and pending before VA, a Board decision on the matter was premature).  Because the claim for service connection was remanded to the RO, the TDIU claim addressed in this remand must also go to the RO, rather than to the Appeals Management Center, for development.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  Following adjudication of all pending service connection claims, the RO should develop the TDIU claim as necessary, including providing an examination to determine whether service-connected disabilities, considered in combination, preclude securing or following a substantially gainful occupation.  All indicated tests and studies should be conducted and all findings described.  The examiner should elicit a history of relevant symptoms from the Veteran.  The claims files must be made available to the examiner for review and the examination report should reflect that such review was accomplished.  The examiner should address whether it is at least as likely as not (50 percent or greater probability), that all service-connected disabilities, considered in combination, preclude securing or following a substantially gainful occupation, considering the Veteran's education and occupational experience, but without consideration of his age.  A rationale for the opinion given should be provided.  

2.  Following the above, the RO should review the relevant evidence and adjudicate the TDIU claim.  If the desired benefit is not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran (unrepresented at this time) should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to report for a scheduled VA examination without good cause may have adverse consequences on this claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


